J-S46018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 WILLIAM ORTIZ                           :
                                         :
                    Appellant            :   No. 1302 EDA 2018

         Appeal from the Judgment of Sentence November 13, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0001116-2012,
            CP-51-CR-0001119-2012, CP-51-CR-0001122-2012,
                          CP-51-CR-0001561-2012


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                    FILED: FEBRUARY 19, 2021

      Appellant, William Ortiz, appeals from the judgments of sentence

entered on November 13, 2017, at trial court dockets CP-51-CR-0001116-

2012, CP-51-CR-0001119-2012, CP-51-CR-0001122-2012, and CP-51-CR-

0001561-2012. After review, we quash the appeal at CP-51-CR-0001116-

2012, and we affirm the judgments of sentence on the remaining dockets.

      A prior panel of our Court set forth the relevant facts and procedural

history of this case as follows:

            [Appellant] appeals the judgment of sentence in which the
      Court of Common Pleas of Philadelphia County, after a jury trial,
      sentenced him to serve an aggregate of 36 to 72 years’
      imprisonment for four counts of aggravated assault, four counts
      of possession of an instrument of crime [(“PIC”)], [one count of]
      possession of a firearm prohibited, [one count of] firearms not to
      be carried without a license, and [one count of] carrying firearms
      on public streets in Philadelphia.1
J-S46018-20



          1 18 Pa.C.S.A. §§ 2702(a), 907(a), 6105(a)(1),
          6106(a)(1), and 6108, respectively.

          The facts as recounted by the trial court are as follows:

                On July 5, 2011, Sergeant Joseph McDonald
          responded to a call for multiple gunshots in the area
          of Ann Street and Amber Street in Philadelphia,
          Pennsylvania. Sergeant McDonald pulled onto
          Bellmore Avenue, saw people congregated, and began
          to clear the area and mark it off as a crime scene.
          Counsel stipulated to three people being wounded by
          gunshots: Angel Rodriguez, Sianie Pena, and
          [A]ppellant. Sergeant McDonald testified the street
          was littered with numerous shell casings from a
          handguns [sic] and a shotgun. Sergeant McDonald
          further testified a blue van, pickup truck, and house
          near the scene were riddled with bullet holes.

                                    ***

                 Officer Ronald Weitman, stipulated as an expert
          in ballistics and firearms identification, testified that a
          total of nine fired cartridge casings from a .45 caliber
          gun, eight fired cartridge casings from a .40 caliber
          gun, and seven fired cartridge casings from a .380
          caliber gun were all recovered near the intersection of
          Orleans and Amber Street’s [sic].

                 On July 5, 2011, at approximately 5:30 p.m.,
          Angel Rodriguez, entered a grocery store at the corner
          of Bellmore Avenue and Amber Street, to buy a soda.
          Mr. Rodriguez left the store and crossed Amber Street,
          when he was shot in his right rib cage. . . . Mr.
          Rodriguez did not sustain damage to any organs or
          vital areas. In his statement made to detective Ronald
          Aitken on July 12, 2011, Mr. Rodriguez stated that
          “This guy ([Appellant]), he was in the same store I
          was in when the shooting occurred.” However, at trial,
          Mr. Rodriguez testified that he could not recall seeing
          [A]ppellant in the store with him, and stated he knew
          [A]ppellant from the neighborhood. Mr. Rodriguez


                                     -2-
J-S46018-20


          testified he heard gunfire from both directions on
          Amber Street[,] from Orleans Street to Stella Street.

                 Sianie Pena, a two-year-old victim, was playing
          in the backyard of her godfather’s house when a stray
          bullet struck her. . . . Sianie suffered a gunshot wound
          to her right shoulder. On July 18, 2011, the bullet was
          removed surgically.

                [A]ppellant suffered gunshot wounds to his
          lower left quadrant, right lower quadrant, and right
          back area. [A]ppellant was taken to Episcopal Hospital
          by his friends, Isaias Justiniano and Jose Melendez.
          [A]ppellant underwent surgery and was released on
          July 16, 2011.

                 Detective Leahy testified that Mr. Justiniano’s
          statement from . . . July 6, 2011, indicated, “I noticed
          that Wreck [(“Appellant”)]1 was trying to get into his
          car and as he tried to get up the first time, he fell to
          his knees. He got back up and then I noticed as he
          tried to get back up that he dropped a few things from
          his hands. I couldn’t tell what he was dropping, but I
          heard a loud clang when whatever it was hit the
          ground.” Detective Leahy further testified that he took
          Mr. Justiniano’s statement verbatim, and Mr.
          Justiniano was given an opportunity to make any
          changes to his statement after he reviewed it.
          Detective Leahy testified that two other individuals,
          Angel Castro and Julio Medina, were arrested with
          [A]ppellant and Mr. Justiniano, in relation to the
          shooting on July 5, 2011.

                1The written statement indicates “Rec” as
                the alias for [A]ppellant but the Notes of
                Testimony indicate “Wreck.”

                                   ***

                 At trial, Mr. Justiniano testified that he did not
          recall that part of his statement, and claimed that the
          word “clang” was not a part of his vocabulary. Mr.
          Justiniano further testified he had seen [A]ppellant
          drop his phone and keys, and it must have been the

                                    -3-
J-S46018-20


           phone that made the “clang” noise. Mr. Justiniano
           testified that the reason he failed to tell the detectives
           that he saw [A]ppellant drop anything was that he was
           trying to make his statement as short as possible, and
           wanted to leave.

                  At trial, Mr. Melendez testified he did not know
           [A]ppellant by any name other than William Ortiz. Mr.
           Melendez testified he did not see [A]ppellant drop a
           gun at the scene of the crime, or mention a gun at all
           to Detective Ronald Aitken, who took Mr. Melendez’s
           statement. However, Mr. Melendez’s testimony was
           contradictory to his statement made to Detective
           Aitken on July 6, 2011 and July 12, 2011. In his
           statement made on July 6, 2011, Mr. Melendez
           referred to [A]ppellant as “Wreck” multiple times, and
           acknowledged the name “Wreck” in response to
           questions made by Detective Aitken. In the same
           statement, Mr. Melendez stated he saw [A]ppellant
           drop a “dark-colored gun.” In his statement made to
           Detective Aitken on July 12, 2011, Mr. Melendez
           stated the reason [A]ppellant was out on the block
           that particular day was because he “hustles around
           the area.” Mr. Melendez testified that the statement
           he gave on July 12, 2011, was just a regurgitation of
           the statement he made on July 6, 2011. Mr. Melendez
           testified that he did not ID [A]ppellant with a gun on
           the night of the shooting. However, in his statement
           made on July 12, 2011, Mr. Melendez confirmed for
           the detective that he had identified [A]ppellant with a
           gun on the night of the shooting. Mr. Melendez further
           testified that the statements he made to Detective
           Aitken on July 6, 2011, and July 12, 2011 were both
           dated, signed, and reviewed by Mr. Melendez.

     Trial court opinion, 1/30/16 at 2-6 (citations omitted).

Commonwealth v. Ortiz, 159 A.3d 595, 3301 EDA 2014 (Pa. Super. filed

November 22, 2016) (unpublished memorandum at *1-4) (some internal

brackets omitted).




                                     -4-
J-S46018-20


      As noted, Appellant was charged at four separate docket numbers. On

April 8, 2014, a jury found Appellant guilty of aggravated assault, possession

of a firearm prohibited, firearm not to be carried without a license, carrying a

firearm in Philadelphia, and PIC at CP-51-CR-0001116-2012; aggravated

assault and PIC at CP-51-CR-0001119-2012; aggravated assault and PIC at

CP-51-CR-0001122-2012; and aggravated assault and PIC at CP-51-CR-

0001561-2012.     On June 18, 2014, the trial court sentenced Appellant as

follows.

      At docket number CP-51-CR-0001116-2012, the trial court imposed a

sentence of: nine to eighteen years of incarceration for aggravated assault;

five to ten years of incarceration for possession of firearm prohibited; three to

six years of incarceration for firearm not to be carried without a license; two

to four years of incarceration for carrying a firearm in Philadelphia; and two

to four years of incarceration for PIC. The trial court ordered Appellant to

serve these sentences consecutively for an aggregate sentence of twenty-one

to forty years in prison. Sentencing Order, 6/18/14.

      At trial court docket CP-51-CR-0001119-2012, the trial court imposed a

sentence of seven and one-half to fifteen years of incarceration for aggravated

assault, and a term of two to four years of incarceration for PIC. The trial

court ordered Appellant to serve these sentences concurrently with each other

and concurrently with the sentences imposed at CP-51-CR-0001116-2012.

Sentencing Order, 6/18/14.


                                      -5-
J-S46018-20


      At trial court docket CP-51-CR-0001122-2012, the trial court imposed a

sentence of seven and one-half to fifteen years of incarceration for aggravated

assault, and a term of two to four years of incarceration for PIC. The trial

court ordered Appellant to serve these sentences concurrently with each other

and concurrently with the sentences imposed at CP-51-CR-0001116-2012.

Sentencing Order, 6/18/14.

      At trial court docket CP-51-CR-0001561-2012, the trial court imposed a

sentence of fifteen to thirty years of incarceration for aggravated assault, and

a term of two to four years of incarceration for PIC. The trial court ordered

Appellant to serve these sentences concurrently with each other and

consecutively    to   the   sentences   imposed   at   CP-51-CR-0001116-2012.

Sentencing Order, 6/18/14.

      Appellant’s aggregate sentence was thirty-six to seventy-two years of

incarceration.   Appellant filed post-sentence motions that were denied by

operation of law, and Appellant filed a timely appeal.

      In his earlier appeal, Appellant challenged the sufficiency and weight of

the evidence, alleged that the trial court erred in denying a motion for a

mistrial, and contended that his sentence was illegal. Ortiz, 3301 EDA 2014,

(unpublished memorandum at *4-6). A prior panel of this Court concluded

that Appellant was due no relief on his challenges to the sufficiency and weight

of the evidence, and we found that Appellant’s argument regarding a mistrial

was meritless.    Id. (unpublished memorandum at *8-14, 17).          However,


                                        -6-
J-S46018-20


Appellant also asserted that the sentence of fifteen to thirty years of

incarceration for aggravated assault at CP-51-CR-0001561-2012 was illegal.

Id. (unpublished memorandum at *14).             After review, we agreed with

Appellant and concluded that the maximum sentence pursuant to 18 Pa.C.S.

§ 1103 was twenty years of imprisonment, and we vacated Appellant’s

sentence in its totality and remanded for resentencing.       Id. (unpublished

memorandum at *15-16).1

       On remand, the trial court sentenced Appellant as follows:

       At trial court docket CP-51-CR-0001116-2012, the trial court imposed a

sentence of: nine to eighteen years of incarceration for aggravated assault;

five to ten years of incarceration for possession of firearm prohibited; three to

six years of incarceration for firearm not to be carried without a license; two

to four years of incarceration for carrying a firearm in Philadelphia; and two

to four years of incarceration for PIC. The trial court ordered Appellant to

serve these sentences consecutively for an aggregate sentence of twenty-one

to forty years in prison.         N.T., 11/13/17, at 20-21; Sentencing Order,

11/13/17.


____________________________________________


1  We note that the trial court indicates that this Court affirmed the
discretionary aspects of the original sentence when Appellant appealed the
first time. N.T., 11/13/17, at 19. This is inaccurate. Appellant did not
challenge the discretionary aspects of his sentence in the first appeal, and this
Court issued no ruling on the subject. Rather, we vacated Appellant’s
judgment of sentence in toto and remanded for the trial court to resentence
Appellant on all counts. Ortiz, 3301 EDA 2014, (unpublished memorandum
at *15-18).

                                           -7-
J-S46018-20


      At trial court docket CP-51-CR-0001119-2012, the trial court imposed a

sentence of seven and one-half to fifteen years of incarceration for aggravated

assault, and a term of two to four years of incarceration for PIC. The trial

court ordered Appellant to serve these sentences concurrently with each other

and concurrently with the sentences imposed at CP-51-CR-0001116-2012.

N.T., 11/13/17, at 20-21; Sentencing Order, 11/13/17.

      At trial court docket CP-51-CR-0001122-2012, the trial court imposed a

sentence of seven and one-half to fifteen years of incarceration for aggravated

assault, and a term of two and one-half to five years of incarceration for PIC.

The trial court ordered Appellant to serve the sentence for aggravated assault

concurrently but ordered the PIC sentence to be consecutive to the sentences

imposed at CP-51-CR-0001116-2012.          N.T., 11/13/17, at 11-12, 20-21;

Sentencing Order, 11/13/17.

      At trial court docket CP-51-CR-0001561-2012, the trial court imposed a

sentence of ten to twenty years of incarceration for aggravated assault, and

a term of two and one-half to five years of incarceration for PIC. The trial

court ordered Appellant to serve these sentences consecutively to each other

and consecutively to the sentences imposed at CP-51-CR-0001116-2012.

N.T., 11/13/17, at 20-21; Sentencing Order, 11/13/17.         Thus, when the

sentences at all four dockets were considered, it resulted in an aggregate

sentence of thirty-six to seventy-two years of incarceration. N.T., 11/13/17,

at 11, 21.


                                     -8-
J-S46018-20


       On November 15, 2017, Appellant filed timely post-sentence motions at

CP-51-CR-0001119-2012,             CP-51-CR-0001122-2012,      and    CP-51-CR-

0001561-2012. However, Appellant did not file a post-sentence motion at CP-

51-CR-0001116-2012. On March 28, 2018, the trial court denied Appellant’s

post-sentence motions.

       On April 11, 2018, Appellant properly filed a separate appeal at each of

the four aforementioned trial court dockets.2         See Commonwealth v.

Walker, 185 A.3d 969, 971 (Pa. 2018) (holding that Pa.R.A.P. 341 and its

Note require an appellant to file separate notices of appeal when a single order

resolves issues arising on more than one trial court docket). Although each

of Appellant’s appeals included all four trial court dockets, the inclusion of

superfluous docket numbers does not invalidate the appeals or require quashal

under Walker or Pa.R.A.P. 341.            Commonwealth v. Johnson, 236 A.3d

1141, 1148 (Pa. Super. 2020).

       We are constrained to quash one of the appeals, however, on a separate

jurisdictional basis. As noted, Appellant filed post-sentence motions at CP-

51-CR-0001119-2012, CP-51-CR-0001122-2012, and CP-51-CR-0001561-

2012. Thus, the time for filing an appeal was tolled at those dockets until the

trial court denied the motions on March 28, 2018.           Pa.R.Crim.P. 720(A).

Therefore, Appellant’s April 11, 2018 appeals at CP-51-CR-0001119-2012,


____________________________________________


2This Court docketed all four appeals at Superior Court docket number 1302
EDA 2018. Notice of Appeal Docketing Letter, 5/10/18.

                                           -9-
J-S46018-20


CP-51-CR-0001122-2012,       and     CP-51-CR-0001561-2012       were    timely.

However, because Appellant did not file a post-sentence motion at CP-51-CR-

0001116-2012, the thirty-day appeal period was not tolled, and Appellant had

until December 13, 2017, to file an appeal at that docket. See Pa.R.A.P. 903

(notice of appeal shall be filed within thirty days after the entry of the order

from which the appeal is taken). Appellant did not file an appeal at CP-51-

CR-0001116-2012 until April 11, 2018. Therefore, the appeal at CP-51-CR-

0001116-2012 was untimely, and we are without jurisdiction to consider it.

Commonwealth v. Capaldi, 112 A.3d 1242, 1245 (Pa. Super. 2015).

Accordingly, we quash the appeal at CP-51-CR-0001116-2012, and we

address only the appeals at CP-51-CR-0001119-2012, CP-51-CR-0001122-

2012, and CP-51-CR-0001561-2012.

      Appellant raises the following issue:

      Did not the lower court abuse its discretion by ordering Appellant’s
      sentences to run consecutively without giving adequate reasons
      on the record, where the reasons given were the severity of the
      offense and a desire to preserve a previously ordered aggregate
      sentence, without acknowledgment that said sentence amounted
      to a life sentence?

Appellant’s Brief at 3.

      Appellant’s issue presents a challenge to the discretionary aspects of his

sentence. We note that “[t]he right to appellate review of the discretionary

aspects of a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d

127, 132 (Pa. Super. 2014).        Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a petition

                                     - 10 -
J-S46018-20


for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa.

Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010) (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

              [W]e conduct a four-part analysis to determine:
              (1) whether appellant has filed a timely notice of
              appeal, see Pa.R.A.P. 902 and 903; (2) whether the
              issue was properly preserved at sentencing or in a
              motion to reconsider and modify sentence, see
              Pa.R.Crim.P. [720]; (3) whether appellant’s brief has
              a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
              there is a substantial question that the sentence
              appealed from is not appropriate under the
              Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170. Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-

case basis.    Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001).

      Here, the first three requirements of the four-part test are met:

Appellant filed a timely appeal; Appellant preserved the issues in his post-

sentence motions; and Appellant included a statement raising the issues in

his brief pursuant to Rule 2119(f). Moury, 992 A.2d at 170. Therefore, we

address whether Appellant has raised a substantial question requiring us to




                                     - 11 -
J-S46018-20


review the discretionary aspects of the sentence imposed by the sentencing

court.

         “We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists.”           Commonwealth v. Ahmad, 961

A.2d 884, 886-887 (Pa. Super. 2008). Allowance of appeal will be permitted

only when the appellate court determines that there is a substantial question

that     the   sentence   is   not   appropriate   under   the   Sentencing   Code.

Commonwealth v. Hartle, 894 A.2d 800, 805 (Pa. Super. 2006).                     A

substantial question exists where an appellant sets forth a plausible argument

that the sentence violates a particular provision of the Sentencing Code or is

contrary to the fundamental norms underlying the sentencing process. Id.

         In his Pa.R.A.P. 2119(f) statement, Appellant asserts that the trial court

imposed consecutive sentences resulting in a manifestly excessive sentence

and considered only the seriousness of the offenses without providing its

reasons for the sentences imposed.          Appellant’s Brief at 11-12.   Appellant

avers that upon resentencing, the trial court imposed a thirty-six-to-seventy-

two-year term of imprisonment constituting what is tantamount to a life

sentence. Appellant’s Brief at 13. However, as discussed above, any issues

concerning CP-51-CR-0001116-2012, and the sentence imposed at that

docket are not before this Court.          Accordingly, we may review only the

sentences imposed at CP-51-CR-0001119-2012, CP-51-CR-0001122-2012,




                                         - 12 -
J-S46018-20


and CP-51-CR-0001561-2012; the aggregate sentence at these dockets is

fifteen to thirty years of incarceration.

      Generally, challenges to the consecutive nature of sentences do not

raise a substantial question.    Moury, 992 A.2d at 171. The imposition of

consecutive sentences presents a substantial question only in extreme

circumstances, “such as where the aggregate sentence is unduly harsh,

considering the nature of the crimes and the length of imprisonment.” Id. at

171-172. “The key to resolving the preliminary substantial question inquiry

is whether the decision to sentence consecutively raises the aggregate

sentence to, what appears upon its face to be, an excessive level in light of

the criminal conduct at issue in the case.” Commonwealth v. Gonzalez-

Dejusus, 994 A.2d 595, 598-599 (Pa. Super. 2010).

      After review, we cannot conclude that Appellant’s aggregate sentence

of fifteen to thirty years of incarceration is extreme and excessive for three

separate convictions of aggravated assault, which were graded as third-

degree felonies, and three convictions of PIC, graded as first-degree

misdemeanors. Indeed, the statutory maximum sentences that the trial court

could have imposed were sentences of ten to twenty years of incarceration for

each aggravated-assault conviction and two and one-half to five years of

incarceration for each count of PIC.        18 Pa.C.S. §§ 1103(1) and 1104(1).

Thus, the trial court could have imposed an aggregate sentence of thirty-

seven and one-half to seventy-five years of incarceration. We do not find that


                                      - 13 -
J-S46018-20


Appellant’s sentence of fifteen to thirty years of incarceration is facially

excessive in light of the criminal conduct in issue, and we cannot conclude

that Appellant’s challenge to the consecutive nature of the sentences raises a

substantial question.

      Appellant also contends that the trial court relied only on the seriousness

of the offenses without providing its reasons for the sentences imposed.

Appellant’s Brief at 11-12. This challenge raises a substantial question. See

Commonwealth v. Trimble, 615 A.2d 48 (Pa. Super. 1992) (holding an

appellant’s claim that the court failed to consider sentencing factors and

focused solely on seriousness of the crime raised substantial question); see

also Commonwealth v. Simpson, 829 A.2d 334, 338 (Pa. Super. 2003)

(finding a substantial question where the appellant averred that the

sentencing court relied on impermissible factors by considering factors already

included in the sentencing guidelines). Because we conclude that Appellant

presented a substantial question relative to this claim, we proceed with our

analysis.

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias, or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa. Super. 2006).




                                     - 14 -
J-S46018-20


            When imposing a sentence, the sentencing court must
      consider the factors set out in 42 Pa.C.S. § 9721(b), that is, the
      protection of the public, gravity of offense in relation to impact on
      victim and community, and rehabilitative needs of defendant, and
      it must impose an individualized sentence. The sentence should
      be based on the minimum confinement consistent with the gravity
      of the offense, the need for public protection, and the defendant’s
      needs for rehabilitation.

Commonwealth v. Ferguson, 893 A.2d 735, 739 (Pa. Super. 2006).

      As stated, Appellant contends that the trial court abused its discretion

by relying only on the seriousness of the crimes because the nature of the

crime is already factored into the offense gravity score (“OGS”) in the

Sentencing Guidelines. Appellant’s Brief at 11. Moreover, Appellant avers

that the trial court failed to provide reasons for the sentence. Id. at 12. After

review, we conclude that Appellant is due no relief.

      The record reveals that the trial court considered far more than the

seriousness of Appellant’s three aggravated-assault convictions and three PIC

convictions. Although the seriousness of a crime is indeed reflected in the

OGS in our Sentencing Guidelines, 204 Pa. Code § 303.3(a)(1), herein, the

trial court provided reasons why Appellant’s crimes were beyond the typical

aggravated assault or PIC cases:

      THE COURT: Okay. All right. What I recall about this case very
      clearly is, this is a shootout on the street. Mr. Rodriguez, who was
      older, sustained a gunshot wound to his right rib cage. And there
      was a two year old who was playing in her backyard who had a
      gunshot wound in her right shoulder area that required surgery to
      remove the bullet. And you were firing multiple gunshots on a
      crowded street. And for you to sit here and say that this was a
      minor hiccup and you were on the scene and you had nothing to
      do with it, amazes me.

                                     - 15 -
J-S46018-20



N.T., 11/13/17, at 18-19. Thus, the trial court considered Appellant’s decision

to engage in a gunfight on a public street. Appellant’s actions seriously injured

innocent bystanders including a two-year old child. Moreover, the trial court

had the benefit of a presentence investigation (“PSI”) report and understood

Appellant’s lengthy and violent criminal history. Id. at 7-8. It is well settled

that when the “sentencing court had the benefit of a [PSI], we can assume

the sentencing court ‘was aware of relevant information regarding defendant’s

character and weighed those considerations along with mitigating statutory

factors.’” Moury, 992 A.2d at 171.

      In its opinion, the trial court further explained:

             The Appellant’s claim that the [t]rial [c]ourt abused its
      discretion in sentencing the Appellant is without merit. The claim
      that the sentence for the Appellant was manifestly excessive
      ignores the fact that the [t]rial [c]ourt’s sentence was within the
      statutory maximum and sentencing guideline for each of
      Appellant’s convictions. Furthermore, informed by the findings in
      the pre-sentence investigation to determine an appropriate
      sentence, the [t]rial [c]ourt properly weighed the gravity of the
      crime, Appellant’s prior criminal history, the need to protect the
      public, and Appellant’s rehabilitative needs. Specifically, he was
      listed as a Repeat Felony 1 and Felony 2 Offender Category (RFEL)
      with twenty prior arrests, inflicted severe bodily injury to innocent
      bystanders, including a [two-]year old girl playing in her
      godfather’s backyard, and was arrested and charged with a
      robbery while out on bail for this trial. N.T. 11/13/2017 at 5-8.

Trial Court Opinion, 6/12/19, at 6-7.

      We do not agree with Appellant’s argument that the trial court relied

upon only the seriousness of the offenses or failed to provide reasons for the

sentence. The trial court specifically enumerated Appellant’s lack of regard

                                     - 16 -
J-S46018-20


for public safety, Appellant’s minimization of the gravity of his actions, and

Appellant’s failure to take any responsibility for his part in the shooting. N.T.,

11/13/17, at 19. Moreover, although the trial court discussed the details of

Appellant’s crimes, these details emphasized why Appellant’s actions were

more than a “typical” aggravated assault because Appellant went on a

shooting spree on a public street. See Fullin, 892 A.2d at 848 (affirming an

aggravated-range sentence where one of the grounds for the sentence was

that the defendant’s actions deviated from a typical case of the offense under

consideration); see also Commonwealth v. Caldwell, 117 A.3d 763, 771

(Pa. Super. 2015) (affirming the trial court’s imposition of consecutive

sentences and an aggregate term of thirty-one to sixty-two years of

incarceration where the trial court specifically considered that defendant fired

a gun on a public street and the only reason he did not kill someone was “for

the grace of God”). The record reflects that the trial court was aware and

considered all relevant sentencing factors, understood the facts underlying

this matter, had the benefit of a PSI report, reviewed Appellant’s criminal

history and inability or refusal to rehabilitate, and imposed sentences within

the Sentencing Guidelines on the aggravated assault convictions. 3          N.T.,

11/13/17, at 4-19.

____________________________________________


3 Although it appears that the trial court imposed sentences outside of the
aggravated range of the Sentencing Guidelines on the PIC convictions, 204
Pa. Code §§ 303.15 and 16(a), Appellant did not argue the trial court’s



                                          - 17 -
J-S46018-20


       For the reasons set forth above, we conclude there is no merit to

Appellant’s claims that the trial court relied on only the seriousness of the

crimes and failed to provide the reasons for its sentence.       Accordingly,

Appellant is entitled to no relief.

       The appeal at CP-51-CR-0001116-2012 is quashed.         We affirm the

judgments of sentence at CP-51-CR-0001119-2012, CP-51-CR-0001122-

2012, and CP-51-CR-0001561-2012.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/21




____________________________________________


consideration or application of the Sentencing Guidelines. As such, any claims
relative to the application of the Sentencing Guidelines are waived. See
Commonwealth v. Freeman, 128 A.3d 1231, 1249 (Pa. Super. 2015)
(holding that an argument that is not developed or supported by relevant legal
authority is waived on appeal).

                                          - 18 -